Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25H

 

NINTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Ninth Amendment (the “Amendment”) is made by and between CSG Systems, Inc.,
a Delaware corporation (“CSG”), and Charter Communications Holding Company, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Amended and Restated CSG Master Subscriber Management System
Agreement dated February 9, 2009, as amended (the “Agreement”), and now desire
to further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following upon the Effective Date:

 

1.  Customer hereby requests and CSG agrees to provide, directly or through
CSG’s vendor(s), Precision eMail™, as a Recurring Service under the
Agreement.  Therefore, upon execution of this Amendment, the following changes
are hereby made to the Agreement:

 

 

a.

Schedule C, “Recurring Services," and all other references to the Recurring
Services in the Master Agreement shall also apply to Precision eMail™ as
described in Exhibits C-7(a) and C-7(b) attached hereto; and

 

 

b.

Schedule C, shall be amended to add the following:

 

Precision eMail™……….………………………………………….…………………..Exhibits C-7(a)(b)

 

2.Upon execution of this Amendment and pursuant to the terms and conditions of
the Agreement, which include Exhibits C-7(a) and C-7(b), Schedule F shall be
amended to include the following fees for the Precision eMail™ Service:

 

" CSG SERVICES; III. Payment Procurement; new Section F:  Precision eMail™"

 

Description of Item/Unit of Measure

Frequency

Fee

1.Implementation

 

 

a)Implementation Fee (Note 1)

*** ****

$*********

2.Recurring Fees

 

 

a)****** Subscription Fee (Note 2)

********

$*********

b)Bundle Fees Based on ****** Prepaid Volume, No Attachments (Note 3-5)

 

 

§********** ($****** per Precision eMail™; overage fee $****** per Precision
eMail™)

********

$*********

§********** ($****** per Precision eMail™; overage fee $****** per Precision
eMail™)

********

$*********

§********** ($****** per Precision eMail™; overage fee $****** per Precision
eMail™)

********

$**********

§********** ($****** per Precision eMail™; overage fee $****** per Precision
eMail™)

********

$**********

§********** ($****** per Precision eMail™; overage fee $****** per Precision
eMail™)

********

$**********

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

3.Professional Services 

*** ****

*****

4.Precision eMarketing™

 

 

a)Targeted Ad Inserts

*** ****

**** *** ******** ****

Note 1: Precision eMail™ will be implemented in accordance with a mutually
agreed upon statement of work, which will include timeframes for performance of
implementation of the Service.

Note 2: The ****** Subscription Fee shall be ****** in the event Customer’s
Annual Prepaid Volume is ********** or greater.

Note 3: Precision eMail™ bundles are sold in ****** bundles; for example: ****
******* ****** bundle rate = $**********.

Note 4: Overage fee will be invoiced ******* to Customer and will apply if
Customer exceeds its ****** bundle without purchasing a new bundle.

Note 5:  Precision eMail™ must be used within the ****** (**) ***** period;
provided, however, CSG will allow Customer ******* (**) ****** to use the
initial purchase of Precision eMail™.

 

3.  CSG anticipates delivery of the Customer requested enhancements in Release 2
of 2010 (currently scheduled for July, 2010).  Notwithstanding CSG's
representation to deliver such enhancements and Customer's right to accept them,
the forgoing timeframe may be impacted due to circumstances not foreseen at the
time this Amendment is executed, and therefore, such enhancement delivery
timeframe may be extended in CSG’s sole discretion.  Customer will be informed
of such an extension and such revised delivery timeframe, which will be based on
the CSG release schedule and the dates provided for those releases.  The
aforementioned Customer enhancements are as follows:

 

a.Integration with CIT in order to enable (i) agent visibility into Customer's
customer receipt of e-mail messages and (ii) agent the ability to instantly push
Customer’s e-mail to Customer's customer; and

 

b.Suppression of the CSG call if the appointment is made up to a ***********
(**) **** timeframe of the appointment.

 

4.  In the event CSG is unable to provide Customer with the enhancements
described in paragraph 3 of this Amendment within the timeframes provided in
paragraph 3 of this Amendment and without relieving CSG of its obligation to
deliver such enhancements, CSG and Customer agree that CSG will provide the
applicable of the following sole and exclusive remedies:

 

a.Integration with CIT - CSG will provide a credit on Customer’s next monthly
invoice of the $****** Precision eMail™ Implementation fee, as referenced in
Section 1.a of the table above.

 

b.Suppression of the CSG call - for each month this enhancement is delayed, the
“per Precision eMail™” fee, as referenced in Section 2.b of the table above, for
the appointment e-mails relative to the enhancement will be credited on
Customer’s monthly invoice. 

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

 

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Joseph R. Stackhouse

 

By:  /s/ Joseph T. Ruble

 

Title:  SVP

 

Title:  EVP - General Counsel

 

Name:  Joseph R. Stackhouse

 

Name:  Joe Ruble

 

Date:  12-30-09

 

Date:  1-8-10

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

ATTACHMENT 1

 

Exhibit C-7(a)

 

Precision eMail™

 

 

A.PRODUCT DESCRIPTION

 

CSG’s Precision eMail™ is a web based email application that allows for
real-time trigger or batch sends for transactional or campaign based email
messages while providing real-time reporting on each send.  In addition,
Precision eMail™ offers a business rules engine capable of creating dynamic
targeted content within the email message in order to deliver unique content to
each of Customer's subscribers.  Precision eMail™ and any supplemental
components (“Modules”) will be implemented by CSG for Customer in a mutually
agreed upon statement of work.

 

B.BASIC COMPONENTS OF PRECISION eMail™

 

Content Management:

Emails  -  Precision eMail™ is a type of email message delivered to Customer's
Precision eMail™ subscribers.  Customer can create "batch" and "triggered"
Precision eMail™ interactions. 
Templates – A template is a defined layout that allows Customer to create a
Precision eMail™ message.
Portfolio - A portfolio is a single entry point to manage the image, document,
and media files that Customer uses and refers to in Customer's Precision
eMail™.  Customer is able to see all of its stored digital assets together in
the portfolio.
Content library – The content library is a folder that allows Customer to create
and store static or dynamic content to be used in a Precision eMail™ message.
Surveys – The surveys feature allows Customer to create surveys that can be
included in a Precision eMail™ message or landing page.

Subscriber management:

Lists - A list is a list of Customer's subscribers who have provided their email
address(es) to Customer (i.e., "opted-in") for the purpose of receiving email
messages from Customer and its service providers, including but not limited to
Precision eMail™.
Groups - A group is a segment of a list.
Profile Management – Profile management is an attributes file which contains the
attributes associated with Customer's subscribers in an account (up to one
hundred fifty (150) per account).
Data Extensions - A data extension is a table within the Precision eMail™
database that contains Customer’s data. Usually, the data that Customer retains
in a data extension relates to Customer's subscribers but does not fit within
Customer's subscribers profile attributes.
Data Filters - Data filters provide a more sophisticated list segmentation than
is available with the groups feature.  In addition to Customer's subscriber
lists, data filters will allow Customer to segment other types of lists that
Customer maintains in its data extensions.
Dynamic Content - With dynamic content boxes, multiple versions of a single
content box exist; the version that will be seen by a Customer's subscriber will
depend on such specific subscriber’s attributes.

 

Interactions:

Activities - Activities give Customer the ability to automate work that Customer
does in Precision eMail™. Together with Messages and Programs, Activities can
perform many of Customer’s recurring processes.
Messages - Messages give Customer the ability to select from a variety of
channels (including without limitation email messaging) through which Customer
will communicate with Customer’s subscribers.  Together with Activities and
Programs, Messages can perform many of Customer’s recurring processes
automatically.
Batch:  A batch Message send goes to Customer's subscribers that Customer has
identified and at a time specified by Customer.
Trigger: A triggered Message send goes to Customer in response to Customer's
subscriber's action.
Programs - Programs give Customer the ability to automate many recurring
processes.  At a minimum, Customer will have the ability to create, schedule,
start, stop, and skip individual scheduled instances of a Program in Precision
eMail™.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Send Management:

Sender Profiles - Sender Profiles allow Customer to create specific “from” name
and email addresses to be used when sending Precision eMail™.

Delivery Profiles –  Delivery Profiles allow Customer to create the footer and
header message to be applied to a Precision eMail™ message.

Send Classification– Send Classifications allow Customer to mark each Precision
eMail™ as either transactional or commercial.

Transactional Sends - Transactional Precision eMail™ messages, per CAN-SPAM, are
primarily Precision eMail™ that "facilitates, completes, or confirms a
commercial transaction that the recipient has previously agreed to enter into
with the sender."
Commercials Sends - Commercial Precision eMail™ messages, per CAN-SPAM, are "any
electronic mail message the primary purpose of which is the commercial
advertisement or promotion of a commercial product or service."  Commercial
messages must include a mechanism to unsubscribe, the physical mailing address
of the sender, and (if unsolicited) a notice of advertisement.

Private IP and Domain - Each Precision eMail™ account allows Customer to specify
a domain name to use with Customer’s subscribers' accounts as well as
establishing Customer’s own IP address.

Tracking and Reporting – Tracking and Reporting provides for real-time reporting
of Precision eMail™ deliverability and tracking of user interaction per
Precision eMail™ message.

API – Set of web services that allows Customer to pass real-time Triggers and
Batch sends via an external source.

 

C.DESIGNATED ENVIRONMENTS

 

“Designated Environment,” means the current combination of other computer
programs and hardware equipment that CSG specifies for use with Precision
eMail™, as identified on CGS’s website at https://my.csgsupport.com.  Customer
will use commercially reasonable efforts to keep its hardware and software in
conformance with the Designated Environment specifications that CSG may provide
from time to time.  

 

D.PRECISION eMAIL™ INFORMATION

 

Information regarding Precision eMail™, including information about use,
availability and service levels, can be found at CSG’s website at
https://my.csgsupport.com.


--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

ATTACHMENT 2

Exhibit C-7(b)

 

Precision eMail™

TERMS AND CONDITIONS

 

Subject to the terms and conditions of the Agreement, as modified by this
Exhibit, CSG will provide Precision eMail™ to Customer, and Customer engages CSG
to provide such Product for Customer's use.  In the event of a conflict between
this Exhibit and the Agreement, the terms and conditions of this Exhibit only
with respect to CSG’s provision and Customer’s use of Precision eMail™, shall
prevail.

 

1.

Definitions.

 

 

1.1

“Product” for purposes of this Exhibit, shall mean Precision eMail™, an
electronic access to CSG’s vendor's email marketing software over a computer
network and related technical support services.  

 

2.

Customer Use.  Customer may use Precision eMail™ only in and for Customer’s own
internal purposes and business operations.  Customer may not use Precision
eMail™ in any manner for any third party (other than for Customer’s customers as
provided herein).  No license or right to use, reproduce, translate, rearrange,
modify, enhance, display, sell, lease, sublicense or otherwise distribute,
transfer or dispose of Precision eMail™ accessed by Customer, in whole or in
part, is granted, except as expressly provided in this Amendment.  Customer
shall not reverse engineer, decompile, or disassemble the Precision eMail™
application software.  Nothing in this Agreement will entitle Customer to access
or use the source code of Precision eMail™.

 

3.

Pricing.  Precision eMail™ will be provided by CSG to Customer for the fees set
forth in Schedule F of the Agreement.

 

3.

Indemnification.  Subject to Article 7 of the Agreement entitled “Indemnity,”
Customer shall indemnify and hold CSG, its applicable vendors, and their
officers, directors, employees and agents, harmless from and against any claims,
losses, damages, liabilities, costs or expenses of any nature (including
reasonable attorney’s fees) suffered or incurred by any of them to the extent
that such are caused by or arise in connection with (i) Customer’s failure to
comply with applicable law in relation to its use of Precision eMail™, (ii)
CSG’s or its vendor’s use, in connection with the performance of Precision
eMail™ and to the extent such use is authorized by this Amendment, of any email
addresses, Customer's subscribers and use information, or other information that
CSG or its vendor(s) obtains from Customer's subscribers for the purpose of
providing Precision eMail™ to Customer, (iii) any content provided by Customer
and used in conjunction with Precision eMail™, or (iv) any newsletters, or other
materials sent by Customer using Precision eMail™.  

 

4.

Customer's Representations and Warranties.  

Customer represents and warrants to CSG that:

 

 

a.

Customer’s agreement to engage CSG to provide Precision eMail™ does not violate
any agreement or obligation between Customer and any third party.

 

 

b.

To the best of Customer’s knowledge, neither any information delivered by
Customer nor Customer’s performance hereunder will infringe on any copyright,
patent, trade secret or other intellectual property right held by any third
party.

 

 

c.

Customer shall not use Precision eMail™ in a manner that violates any
international, federal, state or local law or regulation relating to individual
privacy or the distribution of Precision eMail™ messages.  Customer shall not
use Precision eMail™ for purposes of, or transmit via Precision eMail™,  (i) any
unlawful, fraudulent, libelous, defamatory, obscene, pornographic, profane,
threatening, abusive or otherwise objectionable information of any kind,
including without limitation any transmissions constituting or encouraging
conduct that would constitute a criminal offense, give rise to civil liability
or otherwise violate any local, state, national or foreign law, including
without limitation the U.S. export control laws and regulations; (ii) any chain
letters, pyramid schemes or other deceptive, misleading and/or fraudulent
content, (iii) any unsolicited commercial or non-commercial communications, (iv)
any emails with deceptive, misleading or false subject lines or header

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

information that makes it difficult to identify the initiator of Precision
eMail™, or (v) any information containing a virus, Trojan horse, worm, or other
harmful component.   

 

 

d.

Customer shall be solely responsible for any damages from Customer’s breach of
the obligations and representations and warranties in this Exhibit.

 

5.

Customer shall ensure that each person as to whom addresses are provided to CSG
by Customer (i) has been or will be given notice of Customer’s privacy policy
(which policy shall not constitute an unfair or deceptive trade practice or be
contrary to any privacy laws or requirements), (ii) has been or will be given a
choice with respect to the use by Customer of such information for which
applicable law requires Charter to obtain such person’s consent, (iii) has been
or will be given access to information collected about such person to the extent
such access is required by applicable law, (iv) can or will be categorized as an
“opt-in” recipient by his, hers or its agreement (evidence of which may be
written, electronic or other affirmative election) with Customer to receive such
information via Precision eMail™, and (iv) has not and will not have notified
Customer of his, hers or its desire not to receive Precision eMail™ (i.e., no
such person has “opted out” of the receipt of Precision eMail™ with respect to
Customer or its products or services). Upon notification to Customer from any
person that such person desires not to receive Precision eMail™ or any of
Customer's respective products or services, Customer will promptly unsubscribe
such recipient. Customer has reviewed the Anti-Spam Policy and initialed and
executed the Anti-Spam Certification set forth in Attachment 1, attached hereto
and made a part hereof.

 

6.

CSG’s Representations and Warranties.  CSG represents and warrants to Customer
that:

 

 

a.

CSG’s agreement to provide Precision eMail™ to Customer does not violate any
agreement or obligation between CSG and any third party.

 

 

b.

To the best of CSG’s knowledge, its provision of Precision eMail™ does not
infringe any copyright, patent, trade secret or other intellectual property
right held by any third party.

 

7.

Certifications and Acknowledgements.  Customer certifies that it understands and
acknowledges that:

 

 

a.

CSG or its vendor(s) may, at its sole discretion, refuse to distribute any
Precision eMail™ content or other information provided by Customer that contains
information that CSG or its vendor(s) has a reasonable basis to believe to be
defamatory, infringing, or otherwise unlawful.

 

 

b.

CSG or its vendor(s) may, in its sole discretion, refuse to distribute any
Precision eMail™ to any email address that CSG or its vendor(s) has a reasonable
basis to believe has not granted permission (or otherwise “opted-in”) to
Customer to send such Precision eMail™ or that CSG or its vendor(s) has a
reasonable basis to believe is otherwise unlawful.

 

 

c.

To the best of Customer’s knowledge, neither CSG nor its vendor(s) has an
obligation to review Precision eMail™ content, email addresses or related
information provided by Customer to ensure that such comply with applicable
laws, and Customer accepts full responsibility for its compliance with such
laws.

 

 

d.

All email addresses shall be supplied solely by Customer.  Neither CSG nor its
vendor(s) have any obligation to supply, “scrub,” or otherwise verify the legal
compliance of any email list.

 

 

e.

CSG and its applicable vendor(s) are electronic mail service
providers.  Precision eMail™’s purpose and function is to enable Customer to
send and/or receive emails.  CSG is only an intermediary in sending and/or
receiving electronic mail.

 

 

f.

Neither CSG nor its vendor(s) will initiate, transmit or cause to be transmitted
any Precision eMail™ created and/or delivered by Customer.  Customer is solely
responsible for the creation, initiation and transmission of its Precision
eMail™, including, but not limited to, the content of such Precision eMail™, the
recipients of such Precision eMail™ and the timing of such Precision eMail™.

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

8.

Outage Policy.  Except for routine maintenance and systems upgrading that is
managed by CSG or its vendor(s)  to provide Customer's products and services,
Precision eMail™ shall be ***** ********** *** *********** *** **** ****
*********** ******* (**%) of the time, *********** (**) ***** per ***.  THE
FOREGOING NOTWITHSTANDING, CUSTOMER ACKNOWLEDGES AND UNDERSTANDS THAT CSG DOES
NOT WARRANT THAT TRANSMISSION OF EMAILS VIA PRECISION eMail™ WILL BE
UNINTERRUPTED OR ERROR FREE AND THAT CSG AND ITS VENDOR(S) MAY OCCASIONALLY
EXPERIENCE “HARD OUTAGES” DUE TO INTERNET DISRUPTIONS THAT ARE NOT WITHIN THEIR
CONTROL.  ANY SUCH HARD OUTAGES SHALL NOT BE CONSIDERED A BREACH OF THIS
AGREEMENT. 

 

9.

Termination.  Any other provision to the contrary notwithstanding, CSG shall
have the right to terminate Customer’s access to and use of Precision eMail™ at
any time by providing Customer with  notice of termination in the event that
Precision eMail™ is no longer available to CSG, unless and excluding the extent
to which such unavailability is caused by CSG’s failure to comply with its
contractual obligations or its obligations under applicable law, provided such
unavailability is not a result of Customer’s failure to comply with its
obligations hereunder.  Upon such termination, Customer's use of Precision
eMail™ will terminate.  Promptly upon termination for any reason, Customer must
return or destroy, as requested by CSG, all materials pertaining to Precision
eMail™ (including all copies thereof).  

 

9.

Third Party Beneficiary.  Customer understands and agrees that CSG’s vendor(s)
for Precision eMail™ are third party beneficiaries to the Agreement to the
limited extent applicable to the provision by CSG and use by Customer of
Precision eMail™ pursuant to this Amendment and only for so long as naming such
vendors as third party beneficiaries for this purpose is a contractual
obligation between CSG and its vendor for Precision eMail™.

 

 

 

[Remainder of Page Deliberately Left Blank]


--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

ATTACHMENT 1 to Exhibit B-2(b)

 

CSG Anti-Spam Policy

Customer certifies that it will use Precision eMail™ only to send emails to its
subscribers and prospects that have provided their email address to Customer
(opted-in) for the purpose of receiving email messages from Customer and its
service providers, including but not limited to Precision eMail™.  Customer is
forbidden to transmit unsolicited commercial email that does not comply with the
Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003,
codified at 15 U.S.C. §§ 7701 et seq. or other applicable law (“Spam”) via
Precision eMail™.  CSG does not buy or sell email lists, nor does CSG allow
Customer to use purchased or harvested email lists for use via Precision eMail™
(see below).

 

Additionally, CSG offers "confirmed opt-in" as an optional tool for Customer to
use to help minimize allegations of spam and abuse. When a list is designated as
“confirmed opt-in,” Precision eMail™ automatically sends a follow-up email to
each subscriber on such lists asking the recipient to verify that he, she or it
wishes to receive communications via Precision eMail™.  Only those subscribers
responding affirmatively will be opted-in to future mailings sent via Precision
eMail™.

 

CSG additionally requires that Customer stop mailing an existing list when it is
determined to be in violation of CSG's anti-spam policies.  Repeated violations
or failures to comply with CSG's anti-spam policies will result in termination
of Customer’s access to Precision eMail™.    

 

Customer's Agreement

Customer agrees not to send Spam via Precision eMail™.  For any Opt-in list of
email addresses used via Precision eMail™, Customer agrees to provide CSG, upon
reasonable advance written request from CSG, with the source of such email
addresses, the method used for recipient sign-up, and details surrounding the
process used, and whatever other reasonable information related to the
transaction or sign-up process used by Customer which includes, but is not
limited to, date and time of sign-up, hashed, IP address of sign-up, website
from which sign-up originated, and whatever other information Customer requested
at sign-up.

 

Customer certifies that it will not use rented or purchased lists, email append
lists, or any other list that contains email addresses captured in any method
other than via an opt-in basis (as defined above) in the Precision eMail™
system.  CSG retains the right to review Customer's lists and Precision eMail™
sends to verify that Customer is abiding by the privacy and permission policies
set forth herein.  Customer is required to comply with this CSG’s policy and all
applicable law.

 

CSG's Agreement to Protection of Subscriber and Privacy Protection

CSG agrees that it shall use reasonable security measures to protect against the
loss, misuse and alteration of data used for Precision eMail™.  Email addresses
provided for Precision eMail™ shall be maintained in a secure and private manner
and not be used for any other purpose.

 

Receiving Email via Precision eMail™

Customer's subscribers and prospects shall receive emails via Precision eMail™
only from Customer and only on an "opt-in" basis.  Customer certifies that all
email addresses transmitted via Precision eMail™ are from opt-in email addresses
that have given permission to Customer to send them email messages, including
those sent using Precision eMail™.  CSG does not allow or desire that Customer
use Precision eMail™ to send unwanted mail or spam.

 

Reporting Unwanted Mail as Spam

In the event that Customer's subscribers or prospects do not recognize the
originator of email received through Precision eMail™, he, she, or it  can
report such event to CSG as spam by sending it to
list-spamreport@csgsystems.com.  CSG shall receive, investigate, catalog, and
take action based on such reported events.  In addition, such Precision eMail™
may be reported to any spam reporting entity, including Spamcop at
www.spamcop.net.  Customer's subscribers' Precision eMail™ providers' (AOL,
Hotmail, Yahoo) “report as spam” mechanism may also be used to notify the ISP of
the spam message.  ISPs use this information to determine good senders from bad
senders;  CSG will regularly work with ISPs to take action based on such
data.  Alternatively, reputable anti-spam blacklist groups will identify a spam
issue and inform ISPs of that issue.  CSG will work with anti-spam blacklist
groups and will strive to address all issues to such groups' satisfaction.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Removal From the Precision EMail™ List:

Each email sent through Precision eMail™ shall contain a link that will allow a
Precision eMail™ subscriber or prospect to unsubscribe from receiving Precision
eMail™ from the sender.  Except for Care Express produced e-mails (with respect
to which subscriber or prospect requests to unsubscribe from receiving Care
Express related e-mail from the sender shall be sent to a Customer hosted site),
CSG will provide Customer with a daily file containing the email address, date,
time, and for each subscriber or prospect that has requested to unsubscribe from
receiving Precision eMail™ from the sender. Each Precision eMail™ shall contain
an easy and automated way to unsubscribe.  A Precision eMail™ subscriber or
prospect shall also have the ability to change his, hers, or its expressed
interest at any time and to have the ability to unsubscribe or change expressed
interests by following instructions that shall be placed at the bottom of any
Precision eMail™.  

 

Information Will Not Be Shared, Sold or Rented

CSG will not share, sell, or rent individual, personal or other information
without obtaining the Customer’s advance permission, unless ordered by a court
of law.  Information submitted to CSG is available only to its employees
responsible for managing such data.

 

Anti-Spam Policy information is available at: 888-275-1274; or email at:
list-spamreport@csgsystems.com.

 

 

 

[Remainder of page deliberately left blank]


--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

ATTACHMENT 1 to Exhibit B-2(b) (CONTINUED)

 

 

Anti-Spam Certification Form

 

In order to comply with federal law, email best practices, and the policies set
forth by ISPs and other email filtering organizations, CSG shall require
Customer to certify compliance with the Anti-Spam email policy as well as the
opt-in status, as defined in the policy, of any lists distributed using
Precision eMail™.

 

If you, Customer (or Customer's vendor), cannot provide the certifications
requested below, please contact a CSG representative to discuss the means by
which Customer’s email distribution list(s) may be brought into compliance with
CSG's opt-in list requirements.

 

First Certification: Anti-Spam Policy

 

I, or another member of my organization, have read and understand CSG’s
Anti-Spam Policy (attached hereto).

 

JS

______________

initials

 

Second Certification: List Source

 

I certify that Customer (and/or its subsidiaries) is the owner of all email
distribution lists distributed using Precision eMail™, and that Customer is
solely responsible for the composition and membership of each list.

 

JS

______________

initials

 

Third Certification: List Opt-In Status

 

I certify that all email addresses transmitted by Customer via Precision eMail™
subscribers and prospects have given permission to Customer to send them email
messages, including those from Precision eMail™.

JS

______________

initials

 

Certified by Customer: Charter Communications Holding Company, LLC (“Customer”)

By: Charter Communications, Inc., its Manager

 

 

By: /s/ Joseph R. Stackhouse

 

Name: Joseph R. Stackhouse

 

Title:  SVP

 

Date:  12-30-09

 